Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 10 claim “wherein receiving an external configuration file from the primary device wherein the external configuration file comprises [file segments]…” It is unclear exactly what is being claimed in this statement. 
Examiner is interpreting this as “[The subject matter of the parent claim], comprising: [[wherein]] receiving an external configuration file from the primary device, wherein the external configuration file comprises…” 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process describing how to process data without significantly more. 
Independent claims 1 and 9 recite receiving a set of instructions comprising verification rules, validators, primary transformers and structured query transformers, generating processed data files based on the received instructions, then performing at least one of executing the rules, validators, or primary transformers OR transforming the distributed data files by executing the structured query transformers. Simply receiving instructions on data and executing the instructions is a mental process that may be performed by a human with pen and paper. 
This judicial exception is not integrated into a practical application because the claimed limitations do not improve the functioning of a computer or require the use of a specific machine. The claimed limitations, under a broadest reasonable interpretation given the use of language like “at least one of” and “or,” receive instructions to verify data and perform those instructions. Simply receiving instructions to verify data and executing those instructions, without more, does not provide a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the dependency graph in one of the alternative solutions is simply a data structure that controls how a transformation sequence should occur. Additionally, the generation of the dependency graph is only one of four options that may be executed and is not explicitly required by 
Dependent claims 2-8 and 10-16 simply describe the storage of and format of the claimed instructions, additional operations that may be performed on or with the instructions, or operations involved in in data transformation. None of the claimed elements, in part or in whole, improve the functioning of a computer or require the use of a particular machine. As such, dependent claims 2-8 and 10-16 additionally remain patent ineligible in view of 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Pre-Grant Publication 2017/0078094) in view of Howard et al. (US Pre-Grant Publication 2011/0153562). 

As to claim 1, Olson teaches a system for processing distributed data files, the system comprising: 
a processor (see paragraph [0041]); and 
a memory coupled with the processor (see paragraph [0041]), wherein the processor is configured to execute instructions stored in the memory to: 
receive a set of instructions from a primary device, wherein the set of instructions comprise verification rules, validators, and primary transformers … (see paragraph [0046]-[0047]. A server, or impact data manager, may receive a set of data rules including validation and verification rules. As noted in [0048], the user may include additional verification, transformation, and validation rules. Paragraphs [0053]-[0054] also discusses the presence of data transformation rules); 
generate processed data files by processing distributed data files based on one or more characteristics of the distributed data files (see paragraphs [0043]-[0044], the system may transform data received from the client before submitting it to the mapping system), wherein the distributed data files are processed by performing at least one of: 
execute one of the verification rules, the validators or the primary transformers on the distributed data files (see paragraphs [0043]-[0044], the system may transform data received from the client before submitting it to the mapping system. As noted in paragraph [0046], data verification rules and validation rules may be executed as well); or 
Olson does not explicitly show: 
receive a set of instructions from a primary device, wherein the set of instructions comprise … structured query transformers;
transform the distributed data files by executing the structured query transformers on the distributed data files, wherein the execution of the structured query transformers comprises steps of: 
generate a dependency graph based upon dependencies between the structured query transformers; and 
determine a sequence of execution of the structured query transformers based upon the dependency graph; and 
transmit the processed data files to a data warehouse.
Howard teaches: 
receive a set of instructions from a primary device, wherein the set of instructions comprise … structured query transformers (see paragraphs [0077] and [0087]);
transform the distributed data files by executing the structured query transformers on the distributed data files (see paragraphs [0077]. Records are replicated from a source to a target. See paragraph [0087], showing that records may be transformed from the source to the target), wherein the execution of the structured query transformers comprises steps of: 
generate a dependency graph based upon dependencies between the structured query transformers (see paragraphs [0075]. A dependency graph is generated representing an order in which data groups must be processed); and 
determine a sequence of execution of the structured query transformers based upon the dependency graph (see paragraph [0075] and [0087]-[0088]. The dependency graph is used to by the replication engine to determine how to transmit and transform records from the source to the target); and 
transmit the processed data files to a data warehouse (see paragraph [0077] and [0087]-[0088]. The records are transformed and sent from the source to the target).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Olson by the teachings of Howard because both references are directed towards transformation of data and Howard provides for additional techniques that may be used when transferring and transforming data. This will give an administrator of Olson more options when transferring and transforming data, increasing the utility of Olson for an administrator and users. 

As to claim 2, Olson as modified teaches the system as claimed in claim 1, wherein receiving an external configuration file from the primary device wherein the external configuration file comprises a first segments, a second segment and a third (see Olson paragraphs [0046]-[0047]), 
wherein the first segment is configured to store name, location and format of the distributed data files (see Olson paragraphs [0050] and [0053]), 
wherein the second segment is configured to store the validators for the distributed data files (see Olson paragraphs [0047]-[0048]), and 
wherein the third segment is configured to store the primary transformers (see Olson paragraphs [0047]-[0048]).

As to claim 3, Olson as modified by Howard teaches the system as claimed in claim 1, wherein the structured query transformers are received as a key and value pairs, wherein the key indicates a symbolic name for data generated after transformation performed using structure queries, and wherein the value pairs indicate the structure queries to be applied for the transformation (see Howard paragraphs [0080] and [0086]-[0087] for storing a key and mappings. The key indicates a name for name for data records. The mappings are value pairs indicating transformations that must occur).

As to claim 4, Olson as modified teaches the system as claimed in claim 1, wherein the primary transformers are configured to transform the distributed data files to a predefined format (see Olson paragraphs [0047]-[0048]).

As to claim 5, Olson as modified teaches the system as claimed in claim 1, wherein the one or more characteristics of the distributed data files comprises at least one of formats of the distributed data files, a schema, verification rules, validators and a processing requirement (see Olson paragraphs [0047]-[0048]).

As to claim 6, Olson as modified teaches the system as claimed in claim 1, further configured to enable dynamically adding new validators, primary transformers and the structured query transformers to the primary device by retaining an existing implementation of the system (see Olson paragraph [0048] for adding new validators and transformations of data. Howard teaches managing structured query transformers, [0077], [0087], and [0101]). 

As to claim 8, Olson as modified by Howard teaches the system as claimed in claim 1, further configured to generate intermediate temporary tables during execution of the transformations using the structure queries (see Howard paragraph [0082]. Transitional databases may be used).

As to claim 9, see the rejection of claim 1. 
As to claim 10, see the rejection of claim 2. 
As to claim 11, see the rejection of claim 3. 
As to claim 12, see the rejection of claim 4. 
As to claim 13, see the rejection of claim 5. 
As to claim 14, see the rejection of claim 6. 
As to claim 16, see the rejection of claim 8.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Pre-Grant Publication 2017/0078094) in view of Howard et al. (US Pre-Grant Publication 2011/0153562). 

As to claim 7, Olson as modified teaches the system as claimed in claim 1. 
Olson as modified does not teach wherein the set of instructions stored in the primary device are converted to a serialized format at the system, and 
wherein upon reception of the set of instructions by the system, the set of instruction are reconverted from the serialized format to a deserialized format to be distributed across the network to different such systems involved.
Acker teaches: 
wherein the set of instructions stored in the primary device are converted to a serialized format at the system (see paragraphs [0001] and [0011]. Any data transferred is serialized before sending), and 
wherein upon reception of the set of instructions by the system, the set of instruction are reconverted from the serialized format to a deserialized format to be distributed across the network to different such systems involved (see paragraph [0001], [0011] and [0026]. Received data is deserialized. Examiner notes that the limitation “to be distributed across the network to different such systems involved” is an intended user and carries no patentable weight).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Olson by the teachings of Acker because Acker shows a method to increase efficiency and reduce costs of data transfer in Olson. Thus, when Olson transfers data, efficiency will be increased and costs will be reduced. 

As to claim 15, see the rejection of claim 7. 

Response to Arguments
Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive. 

Applicant argues that “In particular, claims 1-16 are not directed to an abstract idea of processing distributed data files, but are instead directed to a specific, significant, and meaningful claimed invention of generating processed data files by processing distributed data files based on one or more characteristics of the distributed data files. Such processing is configured to decouple the processing of the distributed data files from the data warehouse … Clearly, the above-recited steps are not just mental steps that can be performed by a human with pen and paper.”
In response to Applicant’s argument, Examiner notes that because the “performing at least one of” language is followed by “execute” OR “transform” steps, only one of the “execute” OR “transform” steps is needed. 
Thus, the claims, according to one reading, receive verification rules, validators, primary transformers, and structured query transformers, and execute one of the verification rules, the validators, or the primary transformers to generate processed data. Humans are capable of receiving rules, validators, primary transformers, and structured query transformers, and of verifying data according to received rules.
Examiner additionally notes that there is no claimed step “configured to decouple the processing of the distributed data files from the data warehouse.” A “data warehouse” is only required in one alternative branch of the claims. 

Applicant continues, arguing that “The technical solution enables automating the processing of distributed data files to handle any change in upstream data sources, format changes and attribute changes without any downtime, to handle structured query transformations to be applied on the distributed data files without any modification/changes in the existing implementation of the system, and to add any new data sources or distributed data files to the system by just providing a new configuration file or by modifying an existing configuration file. Thus, the technical solution provides efficient, accurate and faster processing of the distributed data files and also provides significant cost savings.”
In response to this argument, Examiner notes that the claims do not discuss automating the processing of distributed data files, receiving data upstream data sources, format changes, or attribute changes. The claims do not require that there is no downtime, nor do the claims require handling structured query transformations without any modifications to existing implementations of the system. The claims also do not discuss adding new data sources to the system by just providing a new configuration file or modifying an existing configuration file. 
Unclaimed features from the specification have no patentable weight until claimed. In addition to this, the invention does not result in benefits that rely upon unclaimed features. Because all of Applicant’s purported benefits rely upon features which are unclaimed, the claimed subject matter will not result in those benefits. As such, the claims remain rejected under 35 USC 101. 

Applicant adds “The claimed subject matter is clearly rooted in computer technology related to performing processing of the distributed data files, that is described in, by way of example, paragraphs [0031], [0032], and [0033] in the above-identified patent application,” and provides examples from paragraphs [0031], [0032], and [0033].
Examiner notes that the examples from paragraphs [0031] have not been claimed. Additionally, the claims only require one of paragraph [0032] or paragraph [0033]. As noted above, benefits and context relying upon unclaimed subject matter receive no patentable weight. 

Applicant recites the claim language, and states that “These significant and meaningful limitations in claims 1 and 9 and the paragraphs of the above-identified patent application disclose that the claims 1 and 9 are clearly rooted in computer technology and are not merely directed to the abstract concept of processing distributed data files.”
Examiner notes that claims rooted in computing technology may still be considered under 35 USC 101 as directed to a mental process if the computing technology is claimed solely as generic computing elements. See 2106.04(a)(2) III (C):
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").

Further Examples are provided in 2106.04(a)(2) III (C) points 1, 2, and 3. 
All of the computing elements in Applicant’s claims appear to be generic machines. Applicant’s claimed steps appear to be instructions that can be carried out in existing computers, no new machinery being necessary. As such, Applicant’s arguments that the claims should not be rejected under 35 USC 101 because “the claimed subject matter is clearly rooted in computer technology” are unpersuasive. 

Applicant then compares the cited claims to Enfish, stating that “As a result, with this technology, it is possible to eliminate manual error, bring effectiveness and efficiency, and eliminate downtime for processing distributed data file to handle any change in upstream data sources, format changes and attribute changes without any downtime and to be readily consumed by the data warehouse by retaining existing implementation of the system.”
In response to this argument, as noted above, the claims do not consider upstream data sources, format changes and attribute changes without any downtime, or any discussion of retaining existing implementation of the system. Applicant’s proposed benefits rely on unclaimed subject matter. 

Applicant argues that “Applicants submit that the limitations recited in claims 1 and 9 qualify as "significantly more" than the abstract idea asserted by the Office because they are specifically tied to computer technology and overcome a problem present in computer devices (products).”
Applicant elaborates on this point, stating that “Applicants submit that the limitations of claims 1 and 9, for example, overcome the incapability of current computing systems while processing distributed data file. In particular, the claimed invention enables the computer system to handle any change in upstream data sources, format changes and attribute changes without any downtime. Further, the claimed invention allows processing of distributed data file so as to be readily consumed by the data warehouse by retaining existing implementation of the computer system. Moreover, the claimed invention enables a) handling of structured query transformations to be applied on the distributed data files without any modification/changes to the existing implementation of the system, b) adding any new data sources or distributed data files to the system by just providing a new configuration file or modifying an existing configuration file, and c) supporting new transformers, validators, verification rules by the system. In other words, the claimed invention provides efficient, accurate and faster processing of the distributed data files and provides significant cost saving.”
As noted above, none of these elements appear to be claimed in the independent claims. Elements that are not present in the claims cannot be significantly more than a claimed abstract idea. 

Applicant adds “By way of example only, the claimed ordered combinations in the claims set forth above provide significant improvements over prior art ways of verifying, validating and transforming the distributed data files to a format that can be readily consumed by the data warehouse by retaining existing implementation of the system. Accordingly, the ordered combinations in each of the independent claims 1 and 9 establish an inventive concept significantly more than the abstract idea and, thus, satisfy the second part of the analysis set forth in the Test.”
As noted above, because the claims only requiring performing at least one of executing or transforming steps, and because the execution steps only execute “one of the verification rules, the validators, or the primary transformers,” Applicant is again relying on unclaimed limitations to attempt to overcome a rejection under 35 USC 101. The claims do not require “verifying, validating and transforming the distributed data files to a format that can be readily consumed by the data warehouse.” Only one of those steps is required, and no additional claims or context is provided in the independent claims to indicate how such verification, validating, or transforming is different at all from prior art methods. 

Applicant continues, arguing that “claims 1-16 qualify as "significantly more" than the abstract idea asserted by the Office because they add specific limitations other than what is well-understood, routine, and conventional in the field, and add unconventional steps that confine the claims to a particular useful application. See Mayo Collaborative Serv. v. Prometheus Labs, Inc, 132 S. Ct. 1289, 1302 (2012).” Applicant then cites the claim language. 
Applicant adds that “An abstract concept for processing distributed data file would not” [perform one of the claimed processing steps].
Examiner notes that the elements underlined by Applicant in the response appear to be either rules, instructions, or data structures. Because all of these elements are recited at a high level of abstraction, and, as noted above, not all of these elements are required in the claimed (because of the use of alternative language such as “OR” and “at least one of”), Applicant’s arguments are unpersuasive. 

Applicant argues that “The limitations of claims 1 and 9, of the present application, include limitations directed to purported improvements described in the specifications.”
As noted above, because of the use of alternative language such as “OR” and “at least one of,” the claims may only require executing verification rules to verify distributed data files. As already addressed, none of the previously recited benefits will be seen in claims that do not contain additional context and limitations directed towards seeing at those benefits. 

Applicant argues that “Applicants submit the limitations of claims 1 and 9 are not well-understood, routine, or conventional, and would not be necessary for generally linking the use of any abstract idea to a particular technological environment. In particular, the limitations of claims 1 and 9 confine the claims to a particular useful solution that facilitate generation of processed data files by processing distributed data files to verify, validate and transform the distributed data files to a format that can be readily consumed by the data warehouse by retaining existing implementation of the system, and to handle any change in upstream data sources, format changes and attribute changes without any downtime for the data processing.”
As noted above, because of the use of alternative language such as “OR” and “at least one of,” the claims may only require processing verification rules to verify distributed data files. The claims do not require “processing distributed data files to verify, validate and transform the distributed data files to a format that can be readily consumed by the data warehouse by retaining existing implementation of the system,” upstream data sources, format changes, and attribute changes. As already addressed, none of the previously recited benefits will be seen in claims that do not contain these additional contextual elements and limitations directed towards seeing at those benefits. 

On page 12, Applicant argues that “Howard is completely silent on” the claimed transforming, generating, and determining steps.
Applicant adds that “Howard fails to disclose transforming the distributed data files by executing the-18- structured query transformers on the distributed data files. In sharp contrast, in the claimed invention, the data may be transformed using "Structured Query Transformers" so that the data gets processed according to Structured Query Transformation rules or instructions on multiple machines and by multiple processors on each machine. Therefore, Howard finds no mention of reading Structured Query Transformation instructions to transform the distributed data files, as recited, in generally similar language, in amended claims 1 and 9. Applicants submit that just because Howard describes transfer of data, it doesn't mean that it discloses everything including those that Howard doesn't mention, even in the passing.”
In response to Applicant’s argument, Examiner notes that nothing in the claims requires the data be “processed according to Structured Query Transformation rules or instructions on multiple machines and by multiple processors on each machine.” Applicant is reminded that unclaimed features from the specification, such as a required series of steps for “Structured Query Transformers,” receive no patentable weight until claimed. 
Howard teaches structured query transformers – to the extent claimed – at paragraphs [0077] and [0087] for the reasons provided in the rejection above. 
Additionally, as noted in the response to the rejection under 35 USC 101 above, the claims require “generating processed data files… by performing at least one of: execute one of the verification rules, the validators or the primary transformers on the distributed data files; OR transforming the distributed data files by executing the structured query transformers…” 
Only one of the actions is required, according to the claims. Thus, even if Applicant’s arguments directed towards Howard were correct, the claims are still taught so long as the first “execute” step is taught. Examiner notes that Applicants appear to concede that the first execute step is taught by Olson. As such, Applicant’s arguments directed towards Howard are additionally unpersuasive. 

Applicant adds that “Howard fails to disclose the execution of the structured query transformers...” 
Applicant adds “unlike Howard, the claimed invention is not limited to generation of the dependency graph. In particular, Howard is silent on identification of the dependencies between the Structured Query Transformations provided in a configuration file and reordering of the Structured Query Transformation instructions so that the interdependence of one Structured Query Transformation rule on the other is taken care of, as disclosed by the claimed invention. As such, Howard fails to disclose generation of the dependency graph, based on the identification of the dependencies between the Structured Query Transformations provided in a configuration file and reordering of the Structured Query Transformation instructions.”
In response to Applicant’s argument, nothing in the independent claims requires a configuration file, let alone the “reordering of Structured Query Transformation instructions so that the interdependence of one Structured Query Transformation rule on the other is taken care of.” Applicant is again reminded that unclaimed limitations from the specification, such as reordering structured query transformation instructions in view of identified dependencies between the structured query transformers, receive no patentable weight until claimed. 

Applicant adds “Applicants fail to find any mention of transferring the structured query transformation instructions to one or more than one machines which then process each of these structured query transformations for transformation of a portion of the data, in Howard. Therefore, Howard, fails to teach, disclose, or suggest, explicitly or implicitly, transforming the distributed data files by executing the structured query transformers on the distributed data files…”
The Examiner notes that the claims do not require transferring the structured query transformation instructions to one or more than one machines which then process each of these structured query transformations for transformation of a portion of the data. There is no limitation discussing only performing transformations on a portion of the data. Applicant is reminded that unclaimed limitations from the specification receive no patentable weight until claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152